United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2882
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Adrian F. Searcy,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 15, 2003

                                  Filed: February 11, 2003
                                   ___________

Before BOWMAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      After pleading guilty to possessing crack cocaine with intent to distribute,
Adrian F. Searcy was sentenced to a prison term of 110 months. In arriving at that
sentence, the District Court rejected Searcy's assertion of sentencing entrapment. In
Searcy's subsequent appeal to this Court on the sentencing-entrapment issue, we
determined that the District Court may have applied the wrong test on the issue of
sentencing entrapment and remanded the case to the District Court to reconsider that
issue. United States v. Searcy, 233 F.3d 1096, 1101 (8th Cir. 2000) (Searcy I)
(concluding that the District Court may have erroneously required proof of
"outrageous government conduct" to support a finding of sentencing entrapment).
On remand, the District Court found that Searcy had been a victim of sentencing
entrapment and reduced his sentence to a prison term of sixty-eight months. The
government appealed. After review, this Court reversed, concluding the District
Court had clearly erred in finding Searcy a victim of sentencing entrapment, and
ordered the imposition of the original sentence. United States v. Searcy, 284 F.3d
938, 944 (8th Cir. 2002) (Searcy II). On remand for resentencing, the District Court
reimposed the original sentence of 110 months.

       Searcy appeals, arguing that the District Court failed to recognize it had
discretion to impose a lesser sentence. We disagree. The panel's mandate in
Searcy II was explicit. In short, we directed the District Court to impose the original
sentence of 110 months. The District Court was obliged to adhere to and did follow
that direction. There is no error in the District Court's imposition of the original
sentence.

       The District Court correctly read Searcy II and did precisely what that opinion
directed the court to do. Accordingly, Searcy's sentence to a prison term of 110
months is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-